Citation Nr: 0938299	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-06 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, depression, and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to August 
1969, and from September 1974 to May 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) regional office (RO) 
located in St. Paul, Minnesota, that denied the Veteran's 
claims for service connection for diabetes mellitus, and for 
an anxiety disorder not otherwise specified with depressive 
features (claimed as depression and PTSD).

The Veteran requested a Travel Board hearing, and such 
hearing was scheduled for December 2008.  The Veteran failed 
to appear, and, therefore, her request is considered 
withdrawn.

The above issues are all REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The Veteran claims that she has an acquired psychiatric 
disorder and diabetes mellitus as a result of her active 
service in the United States Navy from June 1968 to August 
1969, and from September 1974 to May 1985.

With regard to the Veteran's claims for service connection 
for a psychiatric disorder, to include PTSD, the Veteran 
submits that during her first period of service between 1968 
and 1969, after a failed relationship, she was admitted to 
the medical clinic and then transferred to the naval hospital 
in Portsmith, Virginia for attempting suicide by way of an 
overdose of sleeping pills.  See Form 21-0781, August 2006.  

The Veteran also alleges that on one occasion, servicemen 
sprayed her shirt with a hose and laughed saying it was "a 
wet T-shirt contest" and that servicemen would ask her why 
women were allowed to stay on base "while we men are going 
off to war in Vietnam."  See Form 9 (attachment thereto), 
March 2007.  During her second period of service, for about 
two years (between 1977 and 1979), the Veteran alleges that 
she was sexually harassed by her supervisor while stationed 
as a dental assistant in San Diego, California, and that she 
reported the misconduct to her supervisors, but was told to 
ignore the behavior.  See Form 21-0781, August 2006.  

She also reports that she had an abortion in June 1980 for 
fear of "getting into trouble" for getting pregnant by a 
pilot, and due to encouragement from service personnel and 
fear of discharge due to pregnancy.  See Form 9 (attachment 
thereto), March 2007; Form 21-0781, August 2006.  She also 
submits that her during her assignment in Adak, Alaska, 
between 1979 and 1981, she felt very isolated and depressed 
(service personnel records reflect that the Veteran gained 
almost 40 pounds during this assignment at only 65 inches 
tall).  See Form 21-0781, August 2006; see also Form NAVPERS 
1616/18, July 1979 (140 pounds in San Diego, Calif.) and 
January 1982 (Veteran lost 21 pounds, from 179 to 158, within 
three months after reassigned from Adak, Alaska to Bangor, 
MA).  The Veteran submits that the above experiences in 
service caused her anxiety, depression, and weight gain.

The Board has an enhanced duty to assist a veteran with the 
development of a claim for service connection for PTSD as a 
result of a personal assault, and the Board believes that 
this duty would encompass claims of harassment such as those 
put forth by the Veteran in this case.  When there is no 
indication in the military record that a personal assault has 
occurred, alternative evidence, such as behavior changes that 
occurred at the time of the incident, might still establish 
that an in-service stressor incident occurred.  Examples of 
behavior changes that might indicate a stressor include: a 
request to be transferred to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3) (2008); 
Patton v. West, 12 Vet. App. 272 (1999) (holding that certain 
special M21 manual evidentiary procedures apply in PTSD 
personal assault cases).

The Board notes that the appropriate development was 
conducted by VA with regard to the Veteran's allegations of 
personal assault in her claim.  See 38 C.F.R. § 3.304(f)(3) 
(2008).  In June 2006, with a VCAA letter, the Veteran was 
provided with a Form 21-0781a, Statement in Support of Claim 
for Service Connection for PTSD Secondary to Personal 
Assault, which form asked the Veteran for a detailed 
statement describing the events that occurred and asking her 
to identify alternative sources of information.  In response, 
the Veteran submitted a detailed statement of the incidents 
that she alleges occurred, and she also submitted a lay 
statement from a fellow servicewoman.

With regard to all of the above claims for service 
connection, the Veteran identified certain service inpatient 
records, including records relating to her hospitalization 
for attempted suicide during her first term of active service 
at the Portsmith, Virginia naval hospital, and VA medical 
center (VAMC) treatment records on Forms 21-4142.  The RO 
made the appropriate requests for all of the treatment 
records identified by the Veteran on the Forms 21-4142, and 
all of the negative responses are noted in the claims file.  
In addition, the Veteran was notified in an August 2008 
supplemental statement of the case (SSOC) of the RO's 
attempts to obtain the treatment records identified on the 
Forms 21-4142, which records were obtained, and which 
resulted in negative responses.  See 38 C.F.R. § 3.159(e) 
(2008).  The Board finds that the RO made reasonable attempts 
to obtain the service inpatient treatment records and VA 
treatment records identified by the Veteran and that VA's 
duty to assist has been satisfied with regard to these 
particular records as required under 38 C.F.R. § 3.159(c) and 
(e) (2008).

However, none of the Veteran's service treatment records from 
her first period of active duty between June 1968 and August 
1969 have been associated with the claims file, and the 
claims file does not contain a copy of a request specifically 
for those records.  VA has a duty to assist the Veteran and 
"to make efforts to obtain the claimant's service medical 
records, if relevant to the claim."  See 38 C.F.R. 
§ 3.159(c)(3) (2008).  Therefore, an attempt should be made 
to obtain the Veteran's service treatment records relating to 
her first term of active service between June 1968 and August 
1969, and to associate them with the claims file.

The Veteran was provided with a September 2006 VA examination 
relating to the Veteran's claims for an acquired psychiatric 
disorder.  The VA examiner opined that the Veteran did not 
meet the PTSD diagnostic criteria.  Specifically, the 
examiner noted in his report that criteria B, that the 
traumatic event is persistently experienced, was barely met, 
and that criteria C, that the Veteran persistently avoid 
stimuli associated with the trauma, was not met.  The 
examiner's report, however, does reflect a diagnosis of 
anxiety disorder with depressive features.  The VA examiner 
opined that the Veteran's "depression" was not related to 
service, but did not render an opinion as to whether the 
primary diagnosis of anxiety disorder was related to service, 
and, based thereon, the Board finds the examination to be 
inadequate upon which to base a decision with regard to the 
Veteran's claim for service connection for an acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (holding that the Veteran's claim for benefits based 
on PTSD in that case encompassed benefits based on an anxiety 
disorder and/or a schizoid disorder because the evidence 
developed during the processing of the claim indicated that 
the symptoms for which the Veteran was seeking VA benefits 
may have been caused by an anxiety and/or schizoid disorder).  
The Veteran should be examined again with regard to her claim 
for service connection for an acquired psychiatric disorder, 
and a more complete opinion should be rendered as to whether 
such disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all service treatment records 
dated between June 1968 and August 1969 
relating to the Veteran and associate them 
with the claims file.  If these records are 
found to be unavailable, this should be 
specifically noted in the claims file.

2.  After the above records have been 
associated with the claims file, schedule 
the Veteran for a mental health 
examination with an appropriate, qualified 
examiner, to determine the nature and 
severity of the Veteran's acquired 
psychiatric disorder and to determine 
whether it is at least as likely as not 
that each disorder identified on 
examination is related to service, and 
whether it is at least as likely as not 
that they had their onset in service.

The claims folder should be made available 
to the examiner for review in conjunction 
with the examination, and the examiner 
should specifically indicate that it has 
been reviewed.  All necessary tests and 
studies, including appropriate 
psychological studies (if determined 
necessary by the examiner), should be 
conducted in order to identify the 
manifestations and degree of impairment, 
including social and occupational 
impairment, attributable to the each 
psychiatric disorder identified.  The 
examiner must provide a complete rationale 
for all findings.  As to each psychiatric 
diagnosis identified on examination, if 
the examiner concludes that the diagnosis 
is not related to the Veteran's active 
service and/or did not have its onset in 
service, the examiner should explain, in 
detail, the reasoning behind this 
determination.

As to any opinions expressed, it would be 
helpful if the examiner would use the 
following language, as may be appropriate: 
"more likely than not" (meaning 
likelihood greater than 50%), "at least 
as likely as not" (meaning likelihood of 
at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a 
less than 50% likelihood).  The term "at 
least as likely as not" does not mean 
"within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  Once the aforementioned development is 
complete, as well as any additional 
development deemed necessary, readjudicate 
the Veteran's claim.  If any of the 
Veteran's claims remains denied, the 
Veteran should be provided a Supplemental 
Statement of the Case (SSOC).  After the 
Veteran has been given the applicable time 
to submit additional argument, the claim 
should be returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

